Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 1 of 19

jf ——_FILED no “I

    
  

   

10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

   

LATONIA SMITH | ENTERED ete |
9748 CANYON LANDING AVE. COUNSEURARTICS OF hecony 4
LAS VEGAS, NV 89166
725-203-2455

  

PLAINTIFF INPROPER PERSON

   

If

UNITED STATES DISTRICT COURT «HHA YS HIST EapRy

«

ny. olRigT ge LEVADA

 
 

DISTRICT OF NEVADA cone PPT
LATONIA SMITH,
Plaintiff(s),
vs CASE NO. 2:19-cv-00824-GMN-EJY
FENNEMORE CRAIG,
Defendant(s).

 

 

 

 

OPPOSITION TO DEFENDANTS MOTION, CROSS MOTION TO SEAL MEDICAL
RECORDS AND ISSUE A PERMANENT PROTECTIVE ORDER AND PERMANENT
INJUNCTIVE RELIEF REGARDING PLAINTIFF’S MEDICAL RECORDS

INTRODUCTION
Plaintiff Latonia Smith files her opposition to defendant's “emergency” motion. The opposition is

based on memorandum of points and authorities, the attached Exhibits, the papers and pleadings on file
with the Court, and such other written or oral argument that the Court may allow.
EMORANDUM OF POINTS AND AUTHORITIES

Plaintiff Latonia Smith is infuriated by defendant's latest attempts to use Plaintiff's medical
records, now, as a means to subvert the discovery process. Ms. Smith did not file any medical records or
authorize the filing of any public medical records and all of Ms. Smith’s medical records have been sealed
and prohibited from distribution and were sealed and/or placed under confidentiality until their sealing
before this litigation began. Still, Fennemore Craig found it amusing to once again publicly file Plaintiff's
medical records and then, again, use them herein for the most absurd arguments, asserting that the

Plaintiff should be prevented from conducting discovery. Truly, these are the most despicable, hateful,

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

a7

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 2 of 19

and low-life actions that these attoreys, who have no moral or ethical compass, can engage in. These
attorneys are the textbook example of opponents to mental health, they are a part of the problem, and
they are just one pitiful example of the reason many people do not seek mental health treatment:
progress is halted because of people like them and it is beyond disgusting that this even has to be
addressed as grossly improper in the 21st century. This Court should not continue to allow this
lambasting of the Plaintiff and should not allow bottom-feeder attorneys, like those at Fennemore Craig,
to use Plaintiff's medical records to draw whatever speculations they so choose to fit their fairy-tale lies.
Without discussing much of the details of such records herein, the Plaintiff moves this Court to exclude
Ms. Smith's medicat records from all proceedings, to issue a permanent protective order over such
records, and to issue permanent injunctive relief preventing Fennemore, CEC/PHWLY, or any of their
associates (even those just merely connected to them in any way) from using and/or distributing Ms.
Smith's medical records and/or instructing other non-parties to use/distribute Ms. Smith's medical records.
In addition, Fennemore’s arguments concerning Ms. Smith's medical records fail for several reasons.
Namely, (1) Ms. Smith did not ever give any statements concerning the causes that led to her
hospitalization nor any details concerning any ideations to any hospital medical professionals; (2) there
are several conflicting notes due to the fact that these hospital medical professionals created their own
storyline surrounding Ms. Smith’s reasons for being hospitalized after Ms. Smith would not communicate
the causes (all of which were inaccurate); (3) there is even another note that reads that Ms. Smith never
stated te hospital personnel what caused her to be hospitalized further supporting fact (1) and (2); (4) Ms.
Smith never had a job during the time period in which defendants are arguing and attempting to use the
erroneous medical notes (can further be overwhelmingly proven) and Ms. Smith has never sent emails,
nor has she ever stated that she sent emails, to such a non-existent job. Fennemore’s attempts to use
these conflicting notes, which contain factual contentions, including the assertion by Ms. Smith that many
of the “notes” are not based in any facts, to attempt to create a link to their lies that Ms. Smith sent them
threatening letters—the same argument that their co-conspirators have continually used since 2017 which
caused Ms. Smith to be hospitalized in the first place—which, in fact, they, themselves created, is equally
absurd. In addition to containing conflicting and false statements, such records contain Ms. Smith’s
medical record number, social security, and other private information. Further, there is no cognizable
reason far Fennemore Craig's use of such records in this litigation, which clearly vioiate HIPAA.
Fennemore’s argument that the motion should be heard on an emergency basis because Ms.

Smith issued subpoenas for depositions as early as August 20, 2019 is ridiculous; they are only using this

 
10

11

12

13

14

16

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 3 of 19

motion under the guise of an “emergency” to further annoy and take digs at the Plaintiff, and their motion
is considerably vexatious. If anything, Fennemore should be sanctioned on an emergency basis under
FRCP 37(f) and Ms. Smith dees not even argue for such sanctions. Fennemore already asserted, on
August 12, 2019, that they would directly disobey the order of Judge Foley and stay discovery on their
own. In fact, in the August 12, 2019 correspondence to Ms. Smith's personal email (which is a separate
issue) defendant stated:

“To be clear, absent a court order, the Fennemore Employees will not appear for the

noticed depasitions, forensic examinations, or document productions at the dates and

time referenced in your Subpoenas, and Fennemore will not grant access for the proposed
office inspections. We therefore suggest that you take whatever steps are necessary to
reduce the expense you may incur by having reserved those dates.”

Ms. Smith already set out to cancel all discovery scheduled for defendants since they boldly
asserted that they would not comply with any subpoenas absent a court order. As such, the witness fees
that were being sent for Ms. Braselton were also halted until resolution of this issue.

Ms. Smith already laid out her argument and attached an affidavit regarding Fennemore’s refusal
to meet and confer despite Ms. Smith's willingness to do so, in her Motion to Compel. A meet and confer
is between the parties and there are no civil procedures that requires a non-party, particularly one in a
completely separate case, to be in attendance at a meet and confer (FRCP 26).

DEFENDANT'S INTROBUCTION

Ms. Smith did not agree to a stay of discovery concerning the factual contentions of defendant's
motions, and, in fact, the issue became moot when Judge Foley ordered discovery to begin. All of Ms.
Smith's subpoenas were tailored to specific information, which is absolutely central to this case and none
of Ms. Smith's subpoenas are improper, nor can Fennemore hide behind their excuses of confidentiality,
privilege, and work product to bar Ms. Smith from accass to the central evidence in this case. In fact, Ms.
Smith’s willingness to meet and confer with Alex Fugazzi regarding the forensic examinations was to
further clarify the parameters already set out by Ms. Smith in the subpoenas. Ms. Smith was also going to
address Fugazzi's argument that depositions should not be conducted, and documents should not be
handed over, which is a direct violation of FRCP 26(b). Ms. Smith has a right to take the depositions of
any witness in this case and she has a right to gather the evidence central to the case.

Further, Fennemore’s continued allegations that Ms. Smith has a history of threats and harassing

behavior are completely unfounded, and just another one of the many “excuses” that they are trying to

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
28
27

28

 

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 4 of 19

hide behind in order to prevent the truth of these matters from being uncovered. Indeed, Fennemore will
pose great oppositions to dispelling evidence, such as asking this Court to impose restrictions on Ms.

Smith's deposition of key witnesses, because they have to hide their own despicable, criminal behavior

and that of their cohorts.
DEFENDANT'S FACTUAL BACKGROUND
A.

Ms. Smith properly issued subpoenas after Judge Foley ordered that discovery should not be
stayed and should begin. Judge Foley's orders did not include anything about initial disclosures and both
parties actually did agree to a stay of initial disclosures. Ms. Smith has honored that agreement, which
also precluded Ms. Smith from issuing discovery requests under FRCP 34. Ms. Smith's subpoenas only
seek access to Fennemore’s offices for the purposes of the forensic examinations of the computers
directed towards the individuals listed in the subpoenas. Ms. Smith is entitled to conduct depositions of
the witnesses central to the case (it seems as if Mr. Fugazzi is arguing that Ms. Smith should not be
allowed to conduct depositions which is unheard of). Mr. Fugazzi attempts to argue that Ms. Smith issued
subpoenas seeking unfettered access to forensically examine devices. Ms. Smith actually set out the
parameters by which the search would be conducted and was willing to meet and confer about such
parameters. Ms. Smith did, in fact, set out that intended discussion, which defense refused to attend, in
her Motion to Compel. Fennemore’s own insertion of the Plaintiff's request illustrate that the subpoena
requests were tailored not only to specific conversations and subject matters, but to a very specific time
frame. Considering the matters at issue in this case, Ms. Smith's requests are proper. Ms. Smith will not
address Mr. Fugazzi's claims about the meet and confer again; defense refused to meet and confer
without his non-party friend whose attendance was not required. All of Fennemore’s "reasons" for the
need for an emergency motion only illustrate their ulterior motive to stop Ms. Smith from gathering
relevant and time-sensitive evidence; their excuses hardly illustrate a need for an “emergency” as
opposed to their goal to cause vexation and undue prejudice.

B.

In 2017, PHWLV and CEC engaged in a conspiracy to fire Mrs. Peruzar after they falsified
documents and began slandering Mrs. Peruzar in order to frame Mrs. Peruzar for a theft that was
committed by another employee that they wanted to protect. Since then it has been overwhelmingly
revealed that Mrs. Peruzar was in fact framed, even with the victim in question in the case signing an

affidavit and making statements that the event occurred on a day in which Mrs. Peruzar was on a different

 
10

11

12

13

14

16

16

17

18

18

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 5 of 19

floor. Since the story of PHWLV and CEC seemed unlikely and they were not assured that Mrs. Peruzar
would be fired, CEC/PHWLV along with their cohorts began creating messages and asserting that these
messages came from Ms. Smith, who they had researched before-hand. After terminating Mrs. Peruzar,
CEC/PHWLY along with their cohorts continued these defamatory accusations causing Ms. Smith to be
hospitalized. One of the first third parties they contacted, spreading these defamatory accusations, was
the third-party witness Teri Pringle (Exhibit A) even go so far as fo call her on Christmas day and telling
this person that Plaintiff's name was on these threats; this witness has never met Ms. Smith, nor did she
know Ms. Smith. CEC/PHWLV and their cohorts continued their defamatory accusations even after being
warned to cease their actions. Ms. Smith also reached out to the CEO to quell the issues, without
realizing at the time that this was all a part of a larger, nefarious plan. Several months later (and because
Mrs. Peruzar was still in a position to be re-empioyed} CEC/PHWLV and their cohorts randomly began
filing protective orders against Ms. Smith and added Ms. Smith to a lawsuit containing 50 DOE parties as
retaliation. The matters were disposed by admission of CEC/PHWLV themselves that they had no
evidence pointing to Ms. Smith. In fact, all they used in their attempts to target Ms. Smith were the
fabricated messages that they continually insert into every matter and which is at subject in this lawsuit
after they were created by CEC/PHWLYV, Fennemore Craig, and their associates.

Mrs. Peruzar filed a lawsuit against CEC/PHWLV in November of 2018 based on the matters
concerning their falsification of evidence and defamation. Namely, a wrongful termination suit. When Mrs.
Peruzar filed the lawsuit, CEC/PHWLYV and their cohorts continued their hateful and malicious targeting of
Ms. Smith, seeking to resurrect their failed 2017 plot.

Defense's false assertions that Ms. Smith sent threats to previously unknown third party, Ms.
Radak, is completely unfounded and not based in any fact.

Defense's false assertions that Ms. Smith threated Shannon Pierce and previously unknown third
party, Ethan Thomas, is completely unfounded and not based in any fact.

Defense's false assertions that previously unknown third parties Shawna Braselton and Wade
Beavers were threatened by Ms. Smith is equally, completely unfounded and not based in any fact.

What is evident is the pattern that the only people that have targeted Ms. Smith stem from the
same two (2) corporations that were involved in terminating Mrs. Peruzar and ensuring Mrs. Peruzar
wauld not be reinstated, and that the veracity of their wild accusations are ail exactly the sarme—criminal
and defamatory in nature, and based in messages that they created themselves; it is time to put an end to

it. Ms. Smith has no history of any such actions nor does she have a history of any such accusations from

 
10

11

12

13

14

15

16

17

18

18

20

21

22

23

24

26

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 6 of 19

any other person/s outside of these two corporations, and those who know Ms. Smith and come forward
to testify on her behalf will make it clear that this was an intricate attempt to harm Ms. Smith as a means
of retaliating against a former employee all isolated inside of two (2) corporations that are willing to go to
any means necessary to inflict damage on those who oppose them.

DEFENDANT'S LEGAL ARGUMENT

A.

Ms. Smith asks that the Court aiso hear her Motion to Compel in connection with the subject
matters of defendant's instant emergency motion and incorporates all arguments contained in the Motion
to Compel herein. Defendant's assertion that Ms. Smith has issued eighteen subpoenas is a litile
misteading. Ms. Smith has only subpoenaed eleven (11) individuals, with seven (7) of them being related
to defendant. It is no surprise that Fennemore will try to hide behind broad claims of privilege to avoid
handing over evidence that implicate themselves in fraudulent and criminal activity. Although Ms. Smith
argues that the evidence being sought is not privileged at all and is subject to discovery given the facts of
this case, defendant has asserted these broad claims before even making a diligent search for
responsive documents illustrating their goal to hide behind a wall of “privacy” and “privilege” in not
producing any evidence. “The party seeking to quash a subpoena bears a heavy burden of proof... “frons}
v. Karceski, 74 F.3d 1262, 1264 (D.C. Cir. 1995); see Diamond State ins. Corp v. Rebel Oil co., 157
F.R.D. 691, 698-700 (D. Nev. 1994) (placing burden on movant under Rule 45(c)(3}{A)(iv)}. The
“overall purpose of discovery under the Federal Rules is to require the disclosure of all relevant
information, so that the ultimate resolution of disputed issues in any civil action may be based on a full
and accurate understanding of the true facts, and therefore embody a fair and just result.” State Nat'l Ins.
Co. v. City of Destin, 2015 WL 11109379, at *1 (N.D. Fla. Sept. 1, 2015).

As an overarching premise, Ms. Smith asserts a crime-fraud exception to all of defendant's claims
and reasonings for not having to hand over evidence. There is no privilege where a client and lawyer
consult or uses materials for the purpose of committing a crime or furthering a fraud. United States v.
Zolin, 491 U.S. 554, 563 (1989). It is not necessary to show that the crime or fraud was actually
completed—only that the crime or fraud was the objective of the communication. In re Grand Jury
Subpoena Duces Tecum, 731 F.2d at 1039; Ms. Smith has already presented evidence of such. The
Eleventh Circuit has held that the exception also applies to attorney-work product when attorneys were
also involved. Drummond Co. v. Conrad & Scherer, LLP, Nos. 16-11090 & 15-90031 (11th Cir. March

23, 2018). The Ninth Circuit employs a preponderance of the evidence standard. In re Napster, Inc.

 
19

11

12

13

14

16

16

17

18

19

26

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 7 of 19

Copyright Litig., 479 F.3d 1078, 1094-95 (Sth Cir. 2007). Ms. Smith does not waive this argument by
asserting other arguments herein below.

B.

Privilege

The scope of relevant discovery under FRCP 26(b) is broad. see EEOC v. Caesars
Entertainment, Inc. 237 F.R.D. 428, 431-32 (D. Nev. 2006). Even if the Court considers defendant's
broad and blanket arguments, their claims of privilege does not protect facts from discovery even if the
source of those facts are attomeys. see Cincinnati Bell Cellular Sys. Co. v. Ameritech Mobile Phone
Servs, Of Cincinnati, Inc., 1996 WL. 347799, at *2 (Del. Ch. May 17, 1995) (citing IL.B.M. v. Comdisco,
Inc., 1992 WL52143 (Del. Super. Ct. Mar. 11, 1992)).

Defendants argue that Ms. Smith's request is broad even though Ms. Smith's requests show the
€xact opposite. Ms. Smith has requested communications with the subject matter of herself or Mrs.
Peruzar (since the scheme was intricately tied to Mrs. Peruzar) from October 2017 to present that is in the
possession of the named parties. Ms. Smith cannot tailor such a request anymore without losing out on
relevant evidence to each of her claims. Namely, that defendant and their cohorts targeted Ms. Smith
beginning in November 2017 to terminate Mrs. Peruzar, prevent Mrs. Peruzar from being reinstated, and
retaliate against Mrs. Peruzar, including but not limited to creating fabricated and drudged up messages
and alleging that Ms. Smith committed such crimes. As seen in evidence presented, defendant's
schemes caused great concern amongst those in their inner circle who defected. Even if Ms. Smith
cannot determine who those anonymous persons were through discovery, their messages are substantial
and further supported by the audio evidence.

Ms. Smith's forensic examination requests specifically states that privileged information
concerning other, unrelated matters will be excluded using search parameters. Again, Ms. Smith tailors
the forensic examination to the subject matter of herself or Mrs. Peruzar from October 2017 to present.
Ms. Smith also specifically inserts that the forensic examination does not seek a “free for all” search of the
devices central to the case. Ms. Smith presents the argument and importance for such a search in her
Motion to Compel and highlights the authority of the Court to order further parameters than those that
were set out in the motion. However, the detailed parameters set out by Ms. Smith in the motion are the
typical standards that Courts have set when parties were ordered to allow 8-discovery.

Ms. Smith's subpoena which also requires that Ms. Smith be allowed access to Fennemore

offices is directly related to the forensic examination of those subject's computers. It is unclear where

 
10

14

12

13

14

18

16

17

18

19

20

21

22

23

24

25

26

a7

28

scope of Civil Pracedure will prejudice the Plaintiff by preventing her from seeking relevant information

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 8 of 19

Fennemore gets the idea that Ms. Smith will be walking around their offices “snooping” through whatever
she sees fit. Ms. Smith dees not seek information, nor does she care for information outside of that
concerning herself and Mrs. Peruzar.

Fennemore concedes in their motion that the witnesses do, in fact, also use their personal
devices to conduct communications, such communications are open to discovery if they fall within the
scone of Ms. Smith’s requesis.

Fennemore cannot force Ms. Smith to disclose her deposition questions just as Ms. Smith cannot
force Fennemore to disclose their deposition questions. It is improper and unheard of. The Rules of Civil

Procedure 26 set parameters for the discovery that may be sought. To impose restrictions beyond the

during the depositions. In addition, defense is free to make objections during a deposition.

Defendants also argue that the subpoenaed witnesses were only minimally involved, only as
counsel (Ms. Smith contends this is untrue). The subpoenaed witnesses were invoived and hands-on in
the claims surrounding this case from the very beginning. In fact, aut of the thirty (30) witnesses that Ms.
Smith has estimated for depositions, these witnesses were chosen due to their high level of invelvernent
in the conspiracy and their relation to the main factual contentions contained in defendant's motions.
Indeed, it is a known fact that some of these witnesses maliciously sought TPOs against Ms. Smith based
on fabricated evidence without even knowing who Ms. Smith was (except by way of being instructed
and/or stalking Ms. Smith) and never having interacted with Ms. Smith, which is highly telling in and of
itself.

Work Product Doctrine

The scope of relevant discovery under FRCP 26(b) is broad. see EEOC v. Caesars
Enteriainment, Inc. 237 F.R.D. 428, 431-32 (D. Nev. 2006). In addition to the crime-fraud exception pled
by Plaintiff, a party seeking discovery may also overcome the work-product privilege if they can show that
they have a substantial need for the materials to prepare their case and they cannot obtain the substantial
equivalent of the other party’s work product through “other means’ without “undue hardship" (FRCP
26(b){3). Also, “if the materials sought are opinion work-praduct then a court may compel discovery only if
the party seeking the materials demonstrates a compelling need for the information.” Brady, 238 F.R.D.
at 443; accord S.E.C. v. Cuban, No. 3:08-cv-2050-D, 2012 WL 456532, at *2 & n.3 (N.D. Tex. Feb. 10,
2012). Since Fennemore Craig, the defendant in this case, exclusively hold the relevant evidence central

to the facts of the case, Ms. Smith cannot get that relevant evidence from anyone else. Indeed, any

 
10

11

12

13

14

15

16

7

18

18

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY ) Document 40 Filed 08/22/19 Page 9 of 19

notes, impressions, or communications in possession of Fennemore Craig related to Ms. Smith and Mrs.
Peruzar would further provide that Fennemore Craig engaged in a conspiracy and sought to use the legal
system and other nefarious tactics to aid their cohorts in targeting Ms. Smith in retaliation against Mrs.
Peruzar. Any impressions, such as how Fennemore decided to target Ms. Smith and connect her to
fabricated evidence, are relevant to the claims presented by Ms. Smith in her Complaint and is not in the
possession of any other party except Fennemore Craig.

The other main probiem with defendant's broad and blanket claims of privilege is that there is no
detail or indicatian of whether any communications, related to Ms. Smith’s requests, were prepared in
anticipation of litigation rather than in anticipation to engage in a conspiracy.

Privacy

The scope of relevant discovery under FRCP 26(b) is broad. see EEOC v. Caesars
Entertainment, Inc. 237 F.R.D. 428, 431-32 (D. Nev. 2006). Defendant admitted in their motion that the
amployees at subject in the subpoenas use their personal devices for “business” and use them to send
communications concerning matters related to Fennemore Craig, which is of direct issue in this case.
More specifically, these employees used their personal devices to send and receive communications
directly relatad to Ms. Smith and Mrs. Peruzar as they were all involved in the long-running scheme; this
is aside from just texting or chatting with friends and family. The employees’ communications include but
are not limited to discussing the means by which they would target Ms. Smith using the legal system as a
vehicle for their nefarious plans. The need for such communications, given the claims central to this case
outweigh defendant's assertion that Ms. Smith will infringe on their privacy rights by seeking other, non-
related communications, especially where, in this case, parameters have been proposed and can be
implemented to prevent the disclosure of non-related communications.

As explained in Plaintiff's Motion to Compel and given that it has already been shown that
defendant possesses the propensity to fabricate evidence (including the message attached to this instant
motion), such evidence must also be verified through forensic examination. Ms. Smith has tailored her
search to specific subjects and to a specific time frame, and, again, because Ms. Smith cannot retrieve
this relevant information via any other source, thé need to obtain it (and verify that it is not fabricated)
from defendant is evident.

Burden
Defendant bears the burden of demonstrating with sufficient detail or “a compelling showing” that

the Subpoena requests are unduly burdensome. see Int'l Bhd. OF T: eamsters, Airline Div. v. Frontier

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 10 of 19

Airlines, inc., Nos. 11-cv-02007-MSK-KLM, 2012 WL 1801979, at *7 (D. Colo. May, 16, 2012);
Western Convenience Stores, Inc. v. Suncor Energy (U.S.A) Inc., No. 11-cv-01611-MSK-CBS, 2014
WL 1257762, at “6 (D. Colo. Mar. 27, 2014). Defendant fail to show how a forensic examination lasting,
at max, up to one day for acquisition, would burden subjects and only cite a blanket claim that witnesses
would not be able to perform duties or communicate with family members. Defendant does not cite
witnesses’ access to cell phones other than their “business” phones or access to ather public/company
computers. As explained above and in Ms. Smith's Motion to Compel, the need for the evidence central to
this case, contained on witnesses’ personal devices, outweigh their momentary and unspecific
discomforts. The witnesses, as admitted by defendant, used their personal devices to engage in
communications concerning their efforts to target Ms. Smith, which is at direct issue in this case and
which cannot be reasonably obtained from any other source.

Relevancy

Defendant only argues that Ms. Smith's inspection request is irrelevant (implying that all of Ms.
Smith's other requests are relevant to the case), and they also misinterpret Ms. Smith's inspection
request, which is directly tied to the request for forensic examination of witnesses’ computers, including
their office computers. Ms. Smith's does not request to scope out Fennemore Craig's offices, thus,
because that is not a request made by Ms. Smith, it will not be addressed.

Cc.

Ms. Smith's subpoenas do not contain any procedural defects. FRCP 45(c) has twa parameters
for attending deposition. The first allows for a person to attend deposition 100 miles of where they reside,
are employed, or regularly transact business in person. The second allows for a person to attend
deposition in the state where the person resides, is employed, or regularly transacts business if the
person is a party or a party's officer; or if they are commanded to attend trial and would not incur
substantial expense. Fennemore has attempted to characterize their “directors” as non-parties and they
are not, as explained in Ms. Smith’s Motion to Compel. Any other parties conduct business in Las Vegas,
NV in connection with Fennemore’s Las Vegas office, thus, Ms. Smith properly served subpoenas
compelling deposition attendance in Las Vegas, NV.

Ms. Smith recently had to stop the witness fee transaction to Ms. Braselton due to defendant's
insistence that she would not show up to any deposition absent a court order. Ms. Smith’s process
service is done via internet, so witness fees must be delivered via certified mail. Due to the time sensitive

nature of money orders, Ms. Braseiton’s witness fees have been stopped and held pending resolution of

10

 
1G

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 11 of 19

these matters as defense already informed Ms. Smith that Ms. Braselton would not show up and “We

therefore suggest that you take whatever steps are necessary to reduce the expense you may
incur by having reserved those dates.”

B,.

Defendant has failed to identify what cause has been shawn for this Court to issue them a
protective order—annoyance, embarrassment, oppression, or undue burden or expense. Directly
opposite to that requirement, defendant inserts that they cannot show good cause but it's ok because the
court has discretion to issue one anyway. Defendant then makes a blanket claim that Ms. Smith's
subpoenas warrant the need for a protective order without making any substantive argument about how
the subpoenas were improper or rise to the level in which a Protective order is warranted. Based on these
facts alone, defendant's request shauld be denied.

In defendant's mest and confer letter to Plaintiff, defendant never cited anything about “fears”
concerning complying with the subpoenas (FRCP 26(c)). Now, as a new ploy, which Ms. Smith
vehemently opposes as the most despicable tactic, defendant inserts Ms. Smith's contentious, private
medical records and assert completely unfounded allegations to prevent witnesses from testifying at
deposition. Defense's tactics must be seen for what they are—outright refusals to comply with any orders
or discovery in this case.

Defense's assertions that Ms. Smith has proclaimed “struggles” with homicidal thoughts is false.
Defense's assertions that Ms. Smith has ever issued threats is equally faise and completely unfounded.
Defense's insertion of a message created by the witnesses at subject in this case lacks any substantive
basis for issuing a protective order against Ms. Smith. All of defense’s new “fear” arguments fail as they
are all personal and trumped up assumptions that are not based in any type of fact or lagical reasoning.
Defendant has failed to provide any evidence/reasonable arguments on issuing a protective order which
would prevent Ms. Smith from conducting a deposition of the witnesses, at the named location on the
subpoenas, in the presence of their attorney and a certified court reporter.

In addition, defense's request that this Court limit Ms. Smith's discovery regarding the claims of
her Complaint, basically asking this Court to go beyond the rules already governing discovery to grant
defendant special treatment, should be denied. Ms. Smith is entitled to ask about a deponent’s
background information, just as all attorneys are, and defendant has not asserted a reason as to why this
Court should impose a special order preventing Ms. Smith from asking background questions and

requiring Ms. Smith to provide a list of questions beforehand. Defendant keeps citing “for good cause,”

11

 
10
11
12
13
14
15
16
i?
18
19
20

21

23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 12 of 19

but fail to state what that good cause is. As such, Plaintiff will not present any more argument regarding
the matter where no argument has been presented by defendant, and their request for a protective order

should be denied.
CONCLUSION

Defendant has failed to meet the standards required to quash Plaintiff's subpoenas and, thus,
defendant's motion should be denied in its entirety. Plaintiff's Namely, defendants just assert blanket
claims, have failed to describe how Plaintiff's requests are irrelevant to the subject matter, and have failed
to show how Plaintiff's claims are burdensome. Again, it is the defendant, not the Plaintiff, who holds the
burden in demonstrating that they should not comply with a discovery request. Although Plaintiff finds the
forensic examination parameters, in her subpoenas and Motion to Compel, to be reasonable and a
standard method for Courts, Plaintiff does not object to this Court setting other logical parameters
concerning the forensic examination. Such an example can be found in the case of Armour v. Wilson,
No. 12-cv-851 RAJ (W.D. Wash. 2013). Plaintiff's cross motion to seal medical records, issue permanent
injunctive relief, and issue a permanent protective order should be granted; it is evident that defense and
defendant are completely unhinged as their new ploy to prevent the Plaintiff from conducting discovery
included asserting outright lies and attempting to use the Plaintiff's Private médical records to support
such lies. Plaintiff's medical records are not at issue in this case and there is no need for defendant to
continue to insert such a record into any flamboyant argument they choose to make. Defendant's only
goal is to cause vexation. In addition, defendant's continued distribution of such records is a direct
violation of HIPAA laws and defendant seeks to use the record to cause undue prejudice in the case.

Dated this 22nd day of August 2019

Ld

 

‘sf Latonia Smith 7
LATONIA SMITH mill
9748 CANYON LANDING AVE.

LAS VEGAS, NV 89166

14

 
Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 13 of 19

EXHIBIT A
Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 14 of 19
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

1 | go, so she thought everything was okay.

2 Q. Were you present when Ms. Peruzar was asked by
3 | Araceli Chavez about the missing money?

4 A. No.

5 Q@. So what you're testifying about is what

6) Ms. Peruzar told you later had happened?

7 A. And the company. They verified that she

8 did ~~ they called her.

9 Q- So Planet Hollywood, as part of its

 

10 investigation, asked Ms. Peruzar about the missing money
11 and Ms. Peruzar said she thought it was a tip, and from
12 then on Planet Hollywood carried on its investigation;

13 is that right?

14 A. Yes.
15 MS. WEBER: Objection. Form.
16 MS. PERUZAR: What was the answer to that?

17 jj; I’m sorry.
L8 A. Yes.
19 BY MS. PIERCE:

20 Q. Wou Baid-there- was. a point where somebody from»

21 Caesars or Planet Hollywood talked to you about -,

 

22| Ms.—Peruzar's daughter; isthat-right?—-,
23 A They_made_comments+5
28 ~from-either_of those—companiss made_a >

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 65

 
Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 15 of 19
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

if Blanet-Hollywood;-.is—.

 

2

   

“Samantha: was employ
3 that-righe?.

5 O.— Ane: when Ma. Mationg tal

  

6| Ms.osmith, was it “your ame

9 Q.2 sures:

10 ‘When-Ms.. -Mationg: wis —speaking—to: you About:
11) Ms.-Peruzar's-daughter,-was:it your understanding ‘that
12) Ms.-Mationg-was speaking to you on behalf of Planet,
13 | Botlywood?

14 Aa Yes.

15 Q.*" What specifically did-Ms. Radak say to-you-,
16 about Ms. Perugears daughter?

17 Au Tl remember-her- saying there was somé Facebook
18) Bost or-something.érom her daughter, andi askéd-for ~ ,
19 | these. -They-said they ‘will-not give them to me because,
20 it‘s-aot -the-reason she's being terminated: And -z. th

21 | told “them-.then—they: Caingt use It for a xeason tot to,

 

22| bring-her-back-and they-can't use it in the-arbitration,

23 Q.— = So owhat-Ms—_Radak- said -£0- youl “was” that there 4

24 | were-some: Facebook: posts -fromthe_daughter.! "You £b

 

25 | asked for-them, Planet Hollywood would -not-provide-them,

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 66
Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 16 of 19
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

1 | and-you-said-then; “You-canr't use -thenas-a basis: for-

2) MS. Peruzarts termination:

3 Have accurately summarized the conversation? _
4 Ae NO.

5 Q.-Please tell me what happened. ..

6 &. ~The company ‘told-me, "This-ts mot —the-basia----

7| for Hér téemination, "86° it's-notcpart

  

8] aAnd-I-tetd them,"
9| not Bringing: hér- back and:yoau Gant use it-ain7™

10} arbierations

11 Q. Okay. So I want to make sure I got it

i2 correct.

13 The-first thing that Ms. Radak said-to—you-was ,
14 | that-there-was:-a. Facebook post: frdin Msi Peruzar's

15 | daughters is that right?’

16 CAV “¥es.!

 

17 =" You then asked fer-a-copy of thea Facebook:
18 | post;-is-that right?
19 AS -Yesu:

20 Q.-And-Planet—Holtywood -said—that it would not”

21| provide-the_post_because-it-wasn't the reason thats

22 | Ms.-Peruzar.-s-employmeént- was terminated?

23 Ap--Yes?

24 Qs. And-at that—peint,-you-said-then_the-company

25 | gannot use the post —as-a-basis—tor-not2

 

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 67
Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 17 of 19
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

1

2

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

Nex —Peruzar_back and calf usé~it—in-arbitration;~-is~-
~that Fight?
‘AS Y¥ess- a

    

had-with- Ms, ,Radak-other—than- what ‘We-just-tatked-—

Bout? >

Ss; Radak- ‘tell "you what was said anside 7
the Facebook post?

Q- You also-said-.that Yotanda-Mationg had a
S daughters Es. -,

tecthe-same- Sonversation we. just.discussed- with -. 1

 

  
 

Conversation with you about~ mey~peruz:

Ms: - Radak 6f was. “ita? Separate conversation?

A. "We had “a separate conversation:

 

dewhat-did “Ms .Mationg -Say-to-you.-in-the—;

Separate conversabion=in: whith she: talkeaee “you about” >

  

6d ne “Christm S-moring and-saickt- i.

need. to-de-something,. to. talk to. Annecer.abouté her

 

daughter because she's “set11. sending posts

Q."r-What-did ‘you..say in-response?’ >>

 

ter’ I’ cannot: contrel.-her—daughter; ‘that.
she=wout d-have’ to find-anether-way:

   

Qe Was “theres hing--else--that—you-

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 68

 
Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 18 of 19
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

1 with-Ms.Mationg about “Ms. “Paruzar’s daughter. other-than

‘We "Jase EOld ned *

 

3 Aw Iz don’ t°tbink- so.
4 Q. “Did Ms. Mationg tel you what-was~incthe
3 | stbsequent ‘posts that: she “was.calling -about?—3

6 Ae No; just threats of some sort. -I-don't—-knews

 

7 0. Die Mee Mationg use the word

 

8 As—-¥es.

9 Q--> But: you: don’ t-know-~what—kind-of threats thay

10; were?
12 Q-=-Do-you know-how -dt.is.that Planet Holiywood?
13) came to-belteverthat-Mey -Peruzar's-daughter_was.-the-oné}
14) senting=the=racebook=poste?

i5 A. NO. "Her name: was On Ltyot think.--I-dentt—
16 | know: -.E:really-don'+ a

17 a. Other” than  those-twe SCONVETrsat ions. -=:one-with

 

18 BS. Radak, “one with Mss Mationg-~-—has—th ere -been- any ~~~

19 | “point where anyore™ from-PlanetHollyweed—or -Cassare—

 
 

20
21 A. “Now
22 Q--—What was -your—reaction—when--you-heard-that-....._

23 Ms. Perugar*s-daughter--had-sent-—a_threat?

 

25 | saying;~"I-need-te-see—that.!=

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 69

 
10

11

12

13

14

16

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 40 Filed 08/22/19 Page 19 of 19

CERTIFICATE OF SERVICE

| certify that | am serving a true and correct copy of the attached OPPOSITION TO EMERGENCY,

MOTION on the parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid
postage affixed for collection and mailing in the United States Mail, at Las Vegas,
Nevada.
xX Certified Mail, Return Receipt Requested of the document(s) listed above to the
person(s) at the address(es) set forth below
E-service
Personal delivery through a process server of the document(s) listed above to the
person(s} at the address(es) set forth below
Riley Claytan
HALL JAFFE & CLAYTON, LLP
7425 Peak Drive
Las Vegas, NV 89128
702-316-4114
Iclayion@lawhic.com
Alex Fugazzi and Michael Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, N\V 89169
702-784-5200
afugazzi@ swlaw.com
mparetti@swlaw.com
/s/ Latonia Smith

Plaintiff, in Proper Person

Dated this 22nd day of August 2019

13

 
